Title: From George Washington to Nathanael Greene, 23 September 1782
From: Washington, George
To: Greene, Nathanael


                  My dear Sir
                     
                     Head Quarters Verplanks Point 23d Septemr 1782
                  
                  Since my last of the 6th of August, I have recd your favors of the 6th of June 11th of July and 12th of Augt.  I hope before this reaches you, you will be in possession of Charles town, and will have found a glorious end to your difficulties and distresses in the Southern Quarter.
                  An application from the Government of South Carolina produced the Resolve of which the inclosed is a Copy, and which I doubt not was immediately transmitted to you.  From your being upon the spot, and from your thorough knowledge of Southern Affairs, I shall leave the execution of the Resolve in a great measure to your own judgment—As you observe in your letter of the 12th of August, when my directions of the 18th March last were given, they were upon a presumption that the enemy might evacuate Charles town in such season, that the troops destined to return to the Northward, might be here time enough to render service before the close of the Campaign: but that not being the case, their immediate removal does not become so essential, and therefore I leave it with you, either to retain the Corps which you may ultimately determine to send Northward, untill the Weather becomes favorable for marching in the Spring, or to send them forward immediately as far as Virginia at least— if you find their subsistence more difficult and expensive than it would be in the middle States—I will just give you a hint, that I fear subsistence will be upon a very precarious footing here during the Winter—And you know the inconvenience of having troops arrive at the Cantonments late in the Season.
                  The arrangement made by you for the distribution of the Southern Army, agrees perfectly, in the main, with my own judgment—I think, for the following reason, that the 1st and 3d Regiments of Cavalry had best be left in Carolina—They both belong to Virginia and will more than probably be incorporated the next year—their separation therefore would render the incorporation difficult—And as Cavalry are of no great use in this Quarter in offensive operations and more easily subsisted southward than here, I am not anxious to have Lees Legion—but with this you will do as you think best—Armands Legion will not advance—I shall recommend their wintering in Virginia, as Forage will be extremely scarce in all this Country, owing to the severest Drought ever known.
                  By the Resolve before alluded to, I am directed to make the necessary enquiry into the circumstances of the Southern States, and to employ such force therein as I may think proper, and to direct you, whilst in the Southern department, to employ the Troops under your command offensively or defensively in such manner as may be most conducive to the interest of the United States.
                  The execution of the foregoing, I must for the reasons mentioned in the beginning of my letter, leave also to you.  Should the enemy evacuate the Southern States, I know of no offensive operations but against St Augustine, or the Savages—The first I believe is out of our power, even were we authorized to undertake such an expedition—and the last must depend upon contingencies—I do not apprehend much danger from the Savages when the British are expelled from the Sea Coast.
                  You will perceive it is the intention of Congress that you should remain personally at the Southward untill further orders—You will I doubt not, use every Argument to induce those States to exert themselves in raising a permanent Force for their own defence—They cannot expect, that if the enemy evacuate the Southern States and keep a footing at New York and at other places to the Northward and Eastward, that the Force of almost half the Union should be kept in the Southern States for defence only.
                  The situation of politics, I mean European, is upon so precarious a footing, that I really know not what account to give you of them—Negociations were still going on at Paris the middle of July—but the prospects of a peace were checked by the death of the Marquis of Rockingham—Doctor Franklins Laconic description of the temper of the British Nation seems most apt—They are, says he, unable to carry on the War and too proud to make peace.
                  
               
   Resolve of the 9th of Septemr respecting Southern Army.
